Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of the Claims
Claims 1-3, 6-13 and 15-16 are pending.
Applicants arguments filed on 08/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 08/18/2022, have each been entered into the record. Applicants have amended claims 1-3, 6-13 and 15-16. Applicants have cancelled claims 4-5, 14 and 17-19. Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 1-3 and 15-16 are subject of the Office action below.

Claim Objections
Claims 1-3, 6-13 and 15-16 are objected to under 37 CFR 1.71(a) because the claims are presented without status identifiers (see second iteration of claim amendment filed on 08/18/2022). For example:
1) Applicants have amended claims 1-3, 6-13 and 15-16, however, the claims are presented without status identifiers. Please see MPEP § 714. Appropriate correction is required.
2) Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, however, the claims are presented without status identifiers. Please see MPEP § 714. Appropriate correction is required.
Maintained Rejections I:
Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by RN2303912-72-1 (available on 04/09/2019), is maintained for the reasons of record set forth in the Office action mailed on 05/19/2022, of which said reasons are herein reiterated. 
Applicants’ claim invention is directed toward a compound of formula 1.
Regarding claims 1-3, RN2303912-72-1 teaches a compound of formula 1 (compound 1.3.4), recited in instant claim 3. 
Therefore, claims 1-3 are anticipated by RN2303912-72-1.

Response to the Applicants’ Arguments
Applicants’ response (see page 1 of Remarks filed on 08/18/2022), did not address the specific grounds of rejection as discussed in the previous Office action setting and reiterated above. 
For the reasons above and those made of record in the previous Office action, the rejections are maintained.  



Maintained Rejections II:
Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-3 and 15-16 under 35 U.S.C. 102(a)(2) as being anticipated by Tang (U.S. Pub. No. 20200283454, effective date 09/18/2017), is maintained for the reasons of record set forth in the Office action mailed on 05/19/2022, of which said reasons are herein reiterated. 
Applicants’ claim invention is directed toward a compound of formula 1.
Regarding claims 1-3 and 15-16, Tang teaches compound 292 (see page 78), which reads on compound of formula 1 (compound 1.3.4), recited in instant claim 3. Tang teaches antiviral composition (see abstract).

Response to the Applicants’ Arguments
Applicants allege that instant claims are not anticipated by Tang because the Applicants have amended the claims so that compound 1.3.4 is no longer recited. Please see page 1 of Remarks filed on 08/18/2022).
Applicants’ arguments have been fully considered but they era not found to be persuasive.
This is because compound 1.3.4 is recited in the amended claims. Please see second iteration of the claim amendment filed on 08/18/2022.
For the reasons above and those made of record in the previous Office action, the rejections are maintained.  
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629